The decision of this court handed down on March 1,1935 [ante, p. 778], is hereby amended to read as follows: Appeal from a decree settling the account of the executors, from an order construing the eighth clause of the codicil to the will of decedent to be illegal and void, and from ah order denying motion to reopen the proceedings and for the issuance of a commission to take testimony. Decree of the Surrogate’s Court of Queens county and order construing the eighth clause of the codicil to be illegal and void reversed on the law and the facts, with costs'to the appellant, payable out of the estate, the eighth clause of the codicil held to involve no ambiguity and the beneficiaries of the trust *795therein provided are sufficiently identified, the clause held valid and the matter remitted to the Surrogate’s Court to enter a decree accordingly. Appeal from the order denying motion to reopen proceedings and for the issuance of a commission dismissed. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.